 
 

--------------------------------------------------------------------------------

Exhibit 10.16
AMENDMENT TO
SERIES B
COMMON STOCK PURCHASE WARRANT
OF
TRANS-PACIFIC AEROSPACE COMPANY, INC.


January 31, 2013




WHEREAS, on February __, 2010, Trans-Pacific Aerospace Company, Inc., a Nevada
corporation (the “Company”), issued to Cardiff Partners, LLC (“Holder”) that
certain Series B Common Stock Purchase Warrant (the “Warrant”) to purchase up to
Two Million (2,000,000) shares of common stock, par value $0.001 per share of
the Company (“Common Stock”);


WHEREAS, the Company, the Holder, and other parties have entered into a
Settlement Agreement and General Release (the “Settlement Agreement”) of even
date herewith;


WHEREAS, the Company and the Holder are entering into this Amendment pursuant to
Section 2.1 of the Settlement Agreement;


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound hereby, the Company and the Holder hereby agree as
follows:
 
1.    Section 1 of the Warrant shall be amended to read as follows:


“1.           Vesting of Warrant.  This Warrant shall vest and become
exercisable on the date that the Company recognizes revenue, in accordance with
U.S. GAAP, equal to or exceeding $100,000,000 for any consecutive twelve-month
period following the Closing Date (as defined in the Acquisition Agreement)
(“Vesting Date”).  Notwithstanding the foregoing, this Warrant shall immediately
vest and become exercisable upon a “change of control” (meaning any of the
following:  (a) any person (as the term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the Exchange Act)) is or
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of voting securities of the Company representing more
than 50% of the Company’s outstanding voting securities or rights to acquire
such securities except for any voting securities issued or purchased under any
employee benefit plan of the Company or its subsidiaries; or (b) any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of all or substantially all of the assets of the Company; or (c) a
plan of liquidation of the Company or an agreement for the sale or liquidation
of the Company is approved and completed; or (d) the Board of Directors of the
Company determines in its sole discretion that a change in control has occurred,
whether or not any event described above has occurred or is contemplated; or (e)
any consolidation or merger of the Company (including, without limitation, a
triangular merger) where the shareholders of the Company, immediately prior to
the consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own, directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of the combined voting power of all the
outstanding securities of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any).”
 
 
 

--------------------------------------------------------------------------------

 
  



2.     Section 2 of the Warrant shall be amended to read as follows: 




“2.           Expiration of Warrant.    This Warrant shall expire at 5:00 p.m.,
New York local time, on March 20, 2021 (the “Expiration Date”).”



3.           The Company and the Holder hereby acknowledge and agree that this
Amendment constitutes a valid amendment of the Warrant.  This Amendment may be
executed and delivered (including by facsimile or .PDF transmission) in any
number of counterparts, and by the different parties hereto in separate
counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.  Except to the extent necessary to implement the change set forth
above, the Warrant shall remain unmodified and in full force and effect.  This
Amendment shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of Nevada, without
giving effect to the conflict of law provisions thereof.


IN WITNESS WHEREOF, the Company and the Holder have caused this Amendment to be
signed on the date first set forth above.
 
 
 

 
“COMPANY”
         
TRANS-PACIFIC AEROSPACE COMPANY, INC.
         
 
By:
/s/ William McKay       Name: William McKay       Title: President and CEO      
   






 
“HOLDER"
         
CARDIFF PARTNERS, LLC
         
 
By:
/s/ David Walters       Name: David Walters        Title: President and CEO   


 

--------------------------------------------------------------------------------